Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered June 25, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the fourth degree, and sentencing him to a prison term of 1 year, unanimously affirmed.
The police officer’s testimony that he actually saw part of a gun protruding from the bundle that defendant was carrying was not incredible as a matter of law, and defendant’s suppression motion was properly denied. Concur—Rosenberger, J. P., Wallach, Asch and Rubin, JJ.